Citation Nr: 1140709	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1968 to February 1972.  The appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008 due to the effects of pneumonia due to lung cancer.

2.  At the time of his death in December 2008, the Veteran was service-connected for bilateral glaucoma.  

3.  Lung cancer was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service, including exposure to asbestos.

4.  Congestive heart failure or other cardiac disability was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service, including exposure to asbestos.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in November 2006.  The death certificate, which was signed by a physician, lists the cause of death as pneumonia due to lung cancer.  The death certificate also indicates that tobacco use probably contributed to the Veteran's death.  The appellant contends that the Veteran's lung cancer was incurred as a result of his exposure to asbestos during his active duty service with the Air Force.  

In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
The appellant's contentions with respect to the Veteran's death and lung cancer are essentially two-fold.  First, she contends that the Veteran's lung cancer and death were due to in-service asbestos exposure and second, she contends that his lung cancer and death were related to an in-service diagnosis of pulmonary interstitial fibrosis.  

There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

Service personnel records do not definitively confirm the Veteran's exposure to asbestos.  Instead, they merely indicate that he served aboard two vessels during his active duty service with the Air Force (the USS Laws and USS Jason), and performed duties as a radar technician and flight engineer that might have brought him into close proximity of asbestos.  The Board notes that the Veteran also had probable exposure to asbestos prior to his active duty service.  His DD-214 shows that he worked as machinist for a steel company from November 1950 to September 1951 and an April 1950 record of marriage states that he worked as a stationary fireman prior to entering active duty.  Based on this evidence, the Board finds that the Veteran had only minimal exposure to asbestos during service. 

While the Veteran's personnel records are not definitive regarding a history of in-service asbestos exposure, service treatment records document a diagnosis of lung disease in October 1967.  In September 1967, a chest X-ray performed in conjunction with a remote duty physical examination indicated a diffuse reticular infiltrative process involving both lungs.  As the "honey-comb" appearance of the lungs could be due to a number of disorders, the Veteran was admitted to an Air Force hospital in October 1967 for further testing.  He gave an eight year history of increasing dyspnea on exertion, but the treating physician characterized him as essentially asymptomatic.  Pulmonary function tests (PFTs), blood gas studies, and an open lung biopsy were normal.  A diagnosis of mild diffuse pulmonary interstitial fibrosis of undetermined etiology was made although the doctor also noted that a definitive label could not be put on the Veteran's lung disease.  The physician also observed that the Veteran's chronic cough and lung honey-combing improved following a cessation of smoking during the hospital course.  

The Veteran continued to undergo regular chest X-rays and PFTs during service, but no other abnormalities were identified.  At the July 1971 retirement examination, he was found to have no complications or sequlea associated with the diagnosis of interstitial fibrosis, and a chest X-ray showed normal clear lungs.  In November 1971, the Veteran was referred for an internal medicine consultation following complaints of chest pain for two months, and the examining doctor noted that the Veteran had a smoking habit of two to three packs of cigarettes per day since the age of 14.  A PFT was again normal, and the doctor believed the Veteran's arterial oxygen levels would improve if he discontinued smoking two packs per day.   

The death certificate establishes that the Veteran death was caused by pneumonia due to lung cancer.  The Board must now determine whether the Veteran's lung cancer was etiologically related to the diagnosis of lung disease during active duty service and/or his exposure to asbestos.  Service treatment records do not indicate such a link between service and the Veteran's cancer; while they contain a diagnosis of mild interstitial fibrosis, there are no findings indicating cancer and at separation no sequlea from the previously diagnosed condition were identified.  Objective pulmonary tests were also normal throughout service and the Veteran's treating physician found that it was difficult to categorize the Veteran's lung disease.  

There is also no evidence of malignant tumors in the lung within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  Upon VA examination in June 1972, the Veteran's respiratory system was normal and a chest X-ray indicated only bronchitis without lung masses or tumors.  In fact, there is no post-service evidence of lung problems until 1996, 25 years after service, when a diagnosis of chronic obstructive pulmonary disease (COPD) was noted by the VA.  There are no findings of lung cancer until October 2008 when private treatment records noted a recent diagnosis of lung cancer.  The Veteran was admitted to a private hospital two months later in December 2008 for treatment of pneumonia and stage three non-small cell carcinoma of the lung involving the left upper lobe.  After almost a week in the hospital, the Veteran died. 

With respect to the whether the Veteran's lung cancer was due to his in-service exposure to asbestos, the only medical opinion of record, that of a VA pulmonologist who reviewed the claims file in July 2011, weighs against the appellant's claim.  The pulmonologist found that while an asbestos-related etiology could not be completely ruled out, in his opinion the Veteran's lung cancer was due to cigarette smoking-the strongest identifiable lung cancer risk factor.  The pulmonologist also found that there was little to suggest the Veteran had an asbestos-related disease such as mesothelioma or asbestosis.  In addition, his limited exposure did not fit the widely accepted model of a link between lung cancer and asbestos which requires exposure to a large burden of aerosolized asbestos fibers.  A second opinion was also received from a VA doctor in January 2010 who reviewed the claims file on three separate occasions.  While the VA physician found that it was not possible to determine if the Veteran's lung cancer was related to his minimal exposure to asbestos during service, the physician noted the record contained no testing that indicated the Veteran had an asbestos-related disease.  

The record also contains a medical opinion weighing against the appellant's claim that the Veteran's lung cancer was related to the Veteran's in-service pulmonary problems.  In August 2009, a VA physician determined that it was less likely as not that the Veteran's lung cancer was due to his in-service diagnosis of interstitial pulmonary fibrosis.  This opinion was based on the lack of treatment or complaints related to lung disease for decades after service and the course of the Veteran's disease.  The examiner noted that none of the Veteran's treating physicians or specialists identified a prior history of lung disease or symptoms associated with idiopathic pulmonary disease.  There was also no indication of a slow deterioration of the Veteran's pulmonary status as would have been expected if pulmonary fibrosis remained a main health concern.  

The Board has considered the statements of the appellant connecting the Veteran's death due to asbestos exposure and in-service lung disease, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to describe the Veteran's observable symptoms, but she has made no specific arguments regarding the Veteran's respiratory problems in support of her claim.  In any event, the appellant's opinion as to the cause of the Veteran's death simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The evidence is therefore against a finding that the Veteran's lung cancer was incurred or aggravated due to any incident of service to include asbestos exposure or the finding of interstitial fibrosis in 1967. 

Finally, in her February 2010 substantive appeal, the appellant contended that the Veteran's congestive heart failure was also related to his military service and asbestos exposure.  The record indicates that the Veteran was diagnosed with arteriosclerotic heart disease at the time of his death in December 2008, and the VA examiner in a January 2010 report found that the Veteran's other medical issues (including heart disease) contributed to his death.  However, service records are negative for cardiac abnormalities-the Veteran reported a history of chest pain for two months in November 1971, but an EKG, chest X-rays, and echocardiograms throughout service were normal with no evidence of heart disease.  There is also no competent medical evidence supporting a link between the Veteran's cardiac problems at death and service, and VA and treatment records do not demonstrate any cardiac problems until many decades after the Veteran's separation from active duty.  

The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in an October 2009 letter.  The appellant also received notice regarding the disability-rating and effective-date element of the claim in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the appellant received notice that complies with the provisions of Hupp in the October 2009 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including Hupp-compliant notice, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the February 2010 SOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including service treatment records, records of VA treatment, and private medical records.  Although the VA examiner noted on several occasions that the record did not contain complete records related to the Veteran's treatment for lung cancer, the appellant has not identified any additional records that could be used to support her claim.  
Additionally, the record contains several medical opinions, including an opinion from a VA pulmonologist, that were obtained in response to the appellant's claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


